       CASE 0:18-cv-01643-JRT-HB Document 81 Filed 08/13/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                                                 )         COURT MINUTES – CIVIL
Thelma Jones, Priyia Lacey, Faisa Abdi,          )        BEFORE: HILDY BOWBEER
Ali Ali, Rukiya Hussein, Lucia Porras,           )         U.S. MAGISTRATE JUDGE
David Trotter-Ford, and Somali Community         )
Resettlement Services, Inc.                      )   Case No:            18-cv-1643 (JRT/HB)
                                                 )   Date:               August 13, 2019
                       Plaintiffs,               )   Courthouse:         Saint Paul
                                                 )   Courtroom:          By telephone
v.                                               )   Recording:          None
                                                 )   Time Commenced:     3:30 PM
City of Faribault,                               )   Time Concluded:     4:19 PM
                                                 )   Time in Court:      0 Hours & 49 Minutes
                       Defendant.                )
                                                 )

Hearing on:   STATUS CONFERENCE
APPEARANCES:
       Plaintiff:      Alejandro Ortiz, Ian Bratlie, Jennesa Calvo-Friedman, Teresa Nelson,
                       Scott Flaherty
       Defendant:      Paul Reuvers, Andrew Wolf
PROCEEDINGS:
              In Person
              By telephone
Other Remarks:
        The Court and counsel discussed the implications for the completion of expert discovery
and dispositive motion practice under the scheduling order in view of a recent order from the
United States District Court for the District of Puerto Rico. Counsel will promptly prepare and
make a joint request seeking modification of the order from the issuing court. The Court
expressed its willingness to enter such orders in this case as may be necessary to adopt and
implement restrictions requested by the District Court in Puerto Rico in order to facilitate such a
modification. The deposition of Plaintiffs’ expert scheduled for August 14 will be rescheduled.
The deposition of Plaintiffs’ expert scheduled for August 21 and the deposition of Defendant’s
expert scheduled for August 28 will remain on the calendar pending further developments. The
Court will hold another conference call with counsel on August 19 at 1:00 p.m. Conference
bridge information for the call will be circulated in advance.

                                                                      s/ Judith M. Kirby
                                                                           Courtroom Deputy
